Atkinson, J.
Where an excerpt from a charge of the court is excepted to generally, without indicating any. specific defect, and the charge in the abstract is correct, this court will not undertake to examine the record to see whether the excerpt is properly adjusted to the facts of the case; nor will the giving in charge of such excerpt be held to be erroneous. See, in this connection, Anderson v. Southern Ry. Co., 107 Ga. 500 (33 S. E. 644) ; O’Neal v. O’Neal, 112 Ga. 348 (37 S. E. 375); Roberts v. State, 114 Ga. 450 (40 S. E. 297) ; Owens v. State, 120 Ga. 209 (2), (47 S. E. 545) ; Georgia, Fla. & Ala. Ry. Co. v. Lasseter, 122 Ga. 680 (6), (51 S. E. 15).
2. The evidence was sufficient to support the verdict, and there was no error in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.